An examination of the record in this proceeding, including documentary proof, compellingly requires that the report of the learned official referee, stating *933that the charges against respondent were proved and recommending his disbarment, should be confirmed. It is accordingly ordered that respondent be disbarred from the practice of the law. Motion to confirm report of official referee granted, respondent disbarred and his name ordered to be struck from the roll of attorneys. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ.